Calhoon, J.,
delivered the opinion of the court.
The bond having been given by plaintiff for appeal to the circuit court from the justice of the peace (Code 1892, § 82), and the certified copy of the record, with the original papers and process and original appeal bond, being sent up to the circuit court (Code 1892, § 84), the case stood for trial de novo, without new process to the appellee in that court. None was necessary, because no statute requires it. The case did not .stand as a new action, requiring “due process of law.” It was, *103by the appeal, still a pending action, requiring no process additional to that before tbe justice of tbe peace. Tbe judgment by default in the circuit court was proper.

Affirmed.